The appellant was tried and found guilty in the district court of Honolulu for alleged violation of Act 103, L. 1933. The record reached this court on what appears to be an attempt to appeal from the judgment of the district court on points of law. The Territory, through the assistant public prosecutor of the City and County of Honolulu, has interposed a motion to dismiss the appeal on jurisdictional grounds, the first being that the appeal by the defendant, if any was actually perfected, was to the circuit court of the first judicial circuit and not to the supreme court of the Territory, and the second, that no points of law are certified to this court by the district magistrate.
The certificate of appeal issued by the district magistrate in the cause recites "that an appeal from said judgment was duly noted by the defendant above named to the circuit court of the first judicial circuit of the Territory of Hawaii on points of law," but the certificate contains no points of law and thus fails to comply with the requirements of Rule 13 of this court which provides, "District *Page 103 
magistrates in all cases in which appeals have been taken and perfected from them to the supreme court shall forward without delay to the clerk of the supreme court a certificate of appeal, stating the nature of the action, the decision made and thepoints of law upon which the appeal is taken." The notice of appeal filed in the district court, and signed by the defendant by his attorney, recites that "the defendant in this case appeals from the judgment herein to the circuit court of the first judicial circuit of the Territory of Hawaii on points of law." The record in this case therefore clearly sustains both points urged by the Territory.
The motion to dismiss is granted and the cause is remanded to the district court.